Exhibit 10.1

 

THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
(the “Amendment”) effective as of October 31, 2005, is entered into by and
between EBIX, INC., a Delaware corporation f/k/a EBIX.COM, INC. (the
“Borrower”), and LaSALLE BANK NATIONAL ASSOCATION, a national banking
association (the “Bank”).

 

RECITALS

 

WHEREAS, the Bank has previously loaned or committed to loan the Borrower the
original principal sum of up to $5,000,000.00, comprised of a certain Revolving
Credit Loan Commitment not to exceed the sum of $5,000,000.00 as evidenced,
secured and governed by, among other documentation, that certain Business Loan
Agreement dated as of October 31, 2003 by and between the Borrower and the Bank
(the “Original Revolving Credit Loan”), which was amended and restated by that
certain Amended & Restated Loan and Security Agreement dated as of April 21,
2004, the First Amendment to Amended & Restated Loan and Security Agreement
dated as of July 1, 2004 and the Second Amendment to Amended & Restated Loan and
Security Agreement dated as of December 31, 2004 (collectively the “Loan
Agreement”) the terms of which are incorporated by reference and made a part of
this Amendment as though fully set out herein; and

 

WHEREAS, the parties wish to amend the terms of the Loan Agreement, according to
the terms of this Agreement.

 

AGREEMENTS

 

NOW THEREFORE, in consideration of the above recitals, the mutual promises and
agreements of the parties et forth herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.                                            Article I, Definitions, is
hereby amended as follows:

 

The following definitions are added to the Loan Agreement:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.

 

“Interest Period” shall mean successive three month periods, beginning and
ending as provided in this Agreement.

 

“LIBOR” shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and

 

--------------------------------------------------------------------------------


 

dealing in offshore United States dollars on such second preceding Business
Day), as displayed in the Bloomberg Financial Markets system (or other
authoritative source selected by the Bank in its sole discretion), divided by
(b) a number determined by subtracting from 1.00 the then stated maximum reserve
percentage for determining reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D), or
as LIBOR is otherwise determined by the Bank in its sole and absolute
discretion.  The Bank’s determination of LIBOR shall be conclusive, absent
manifest error.

 

“LIBOR Loan” or “LIBOR Loans” shall mean that portion, and collectively those
portions, of the aggregate outstanding principal balance of the Revolving Credit
Loan that bears interest at the LIBOR Rate.

 

“LIBOR Rate” shall mean a rate of interest equal to LIBOR plus 2.00% which LIBOR
Rate shall remain fixed during such Interest Period.

 

“Prime Loan” or “Prime Loans” shall mean that portion, and collectively, those
portions of the aggregate outstanding principal balance of the Revolving Credit
Loan that bears interest at the Prime Rate.

 

“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.

 

Section 2. Sections2.01(A), (B) and (C) of Article II, The Loan, are hereby
amended and restated in its entirety as follows:

 

2.01                           Subject to the terms and conditions of this
Agreement, the Bank will make a revolving credit facility (the “Revolving Credit
Loan Commitment”) available to the Borrower, pursuant to which the Bank may from
time to time make revolving credit advances (each, a “Revolving Credit Loan”) to
the Borrower.  The aggregate amount of advances outstanding under the Revolving
Credit Loan Commitment shall at no time exceed the sum of $5,000,000.00 (the
“Revolving Loan Commitment Amount”), minus the amount of all outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit).  Amounts
borrowed under this Section may be repaid and reborrowed during the term of this
Agreement.  The Revolving Credit Loan Commitment shall terminate on October 31,
2006 (the “Revolving Credit Loan Termination Date”).

 

(A)                              [Intentionally Deleted].

 

(B)                                The proceeds of Revolving Credit Loans shall
be disbursed by deposit to the Borrower’s account maintained at the Bank or
otherwise in accordance with the written instructions of the Borrower or the
other provisions of this Agreement.  Revolving Credit Loans shall be used by the
Borrower solely for working capital purposes.

 

2

--------------------------------------------------------------------------------


 

(C)                                All outstanding Revolving Credit Loans
together with any accrued but unpaid interest thereon shall be repaid in full on
the Revolving Credit Loan Termination Date.  In addition, outstanding Revolving
Credit Loans shall be repaid upon demand if and to the extent that they exceed
the limitations imposed by Section 2.01above.  Borrower may repay and reborrow
under the Revolving Credit Loan Commitment subject to the terms and conditions
of this Agreement.  Also, if the Borrower chooses not to convert any Revolving
Credit Loan which is a LIBOR Loan to a Prime Loan as provided in
Section 2.08(B) and Section 2.08(C), then such Revolving Credit Loan shall
immediately be due and payable on the last Business Day of the then existing
Interest Period or on such earlier date as required by law, all without further
demand, presentment, protest or notice of any kind, all of which are hereby
waived by the Borrower.

 

Section 3.                                            Section 2.02 of
Article II, The Loan, is hereby amended and restated in its entirety as follows:

 

2.02 (A)      Except as provided in Section 2.02(B) below, the Revolving Credit
Loans shall bear interest as follows: (i) the proceeds of the Revolving Credit
Loans deposited into the Cash Account shall bear interest at the LIBOR Rate, and
(ii) the remaining proceeds of the Revolving Credit Loans shall bear interest at
a floating per-annum rate equal to the Prime Rate.  Accrued and unpaid interest
on the unpaid principal balance of all LIBOR Loans shall be payable on the last
Business Day of each Interest Period, commencing on the first such date to occur
after the date hereof, on the date of any principal repayment of a LIBOR Loan
and on the Revolving Credit Loan Termination Date.  Accrued and unpaid interest
on Prime Loans shall be paid monthly in arrears commencing on November 1, 2005
and continuing on the first day of each month thereafter.

 

(B)                                Any Obligation of the Borrower which is not
paid when due, whether at stated maturity, by acceleration or otherwise, shall
bear interest payable on demand at an interest rate equal to the LIBOR Rate then
in effect plus five percent (5%) and the Prime Rate then in effect plus five
percent (5%) until paid.  In addition, after the occurrence of any Event of
Default and delivery to the Borrower of the Bank’s notice to charge post-default
interest, all Obligations of the Borrower shall bear interest at the highest
rate provided for in the immediately preceding sentence.

 

Section 4.                                            Section 2.04 of
Article II, The Loan, is hereby amended and restated in its entirety as follows:

 

2.04                           All payments, which are not prepayments, received
from the Borrower for payment on the Loans shall be applied by the Bank first to
unpaid interest due and payable on the Revolving Credit Loans, second to any
unpaid fees or expenses incurred by or owed to the Bank, third to any late
charges or fees, and fourth to the reduction of the principal outstanding on the
Loan; provided, however, while applying payments to unpaid interest the Bank
shall have the sole discretion to decide whether to apply such payments first to
unpaid interest due and payable on the LIBOR Loans or to unpaid interest due and
payable on the Prime Loans.

 

3

--------------------------------------------------------------------------------


 

Section 5.                                            Article II, The Loan, is
hereby amended to add the following as Section 2.08 as follows:

 

2.08(A)         LIBOR Loan Prepayments.  Notwithstanding anything to the
contrary contained herein, the principal balance of any LIBOR Loan may not be
prepaid in whole or in part at any time.  If, for any reason, a LIBOR Loan is
paid prior to the last Business Day of any Interest Period, whether voluntary,
involuntary, by reason of acceleration or otherwise, each such prepayment of a
LIBOR Loan will be accompanied by the amount of accrued interest on the amount
prepaid and any and all costs, expenses, penalties and charges incurred by the
Bank as a result of the early termination or breakage of a LIBOR Loan, plus the
amount, if any, by which (i) the additional interest which would have been
payable during the Interest Period on the LIBOR Loan prepaid had it not been
prepaid, exceeds (ii) the interest which would have been recoverable by the Bank
by placing the amount prepaid on deposit in the domestic certificate of deposit
market, the eurodollar deposit market, or other appropriate money market
selected by the Bank, for a period starting on the date on which it was prepaid
and ending on the last day of the Interest Period for such LIBOR Loan.  The
amount of any such loss or expense payable by the Borrower to the Bank under
this section shall be determined in the Bank’s sole discretion based upon the
assumption that the Bank funded its loan commitment for LIBOR Loans in the
London Interbank Eurodollar market and using any reasonable attribution or
averaging methods which the Bank deems appropriate and practical, provided,
however, that the Bank is not obligated to accept a deposit in the London
Interbank Eurodollar market in order to charge interest on a LIBOR Loan at the
LIBOR Rate.

 

(B)                                LIBOR Unavailability.  If the Bank determines
in good faith (which determination shall be conclusive, absent manifest error)
prior to the commencement of any Interest Period that (i) the making or
maintenance of any LIBOR Loan would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, (ii) United States dollar
deposits in the principal amount, and for periods equal to the Interest Period
for funding any LIBOR Loan are not available in the London Interbank Eurodollar
market in the ordinary course of business, (iii) by reason of circumstances
affecting the London Interbank Eurodollar market, adequate and fair means do not
exist for ascertaining the LIBOR Rate to be applicable to the relevant LIBOR
Loan, or (iv) the LIBOR Rate does not accurately reflect the cost to the Bank of
a LIBOR Loan, the Bank shall promptly notify the Borrower thereof and, so long
as the foregoing conditions continue, none of the Loans may be advanced as a
LIBOR Loan thereafter.  In addition, at the Borrower’s option, each existing
LIBOR Loan shall be immediately (i) converted to a Prime Loan on the last
Business Day of the then existing Interest Period, or (ii) due and payable on
the last Business Day of the then existing Interest Period, without further
demand, presentment, protest or notice of any kind, all of which are hereby
waived by the Borrower.

 

(C)                                Regulatory Change.  In addition, if, after
the date hereof, a Regulatory Change shall, in the reasonable determination of
the Bank, make it unlawful for the Bank to make or maintain the LIBOR Loans,
then the Bank shall promptly notify the Borrower and none of the Loans may be
advanced as a LIBOR Loan thereafter.  In addition, at the Borrower’s option,
each existing LIBOR Loan shall be immediately (i) converted to a Prime Loan on
the last Business Day of the then existing Interest Period or on such earlier
date as required by law, or (ii) due and payable on the last Business Day of the
then existing Interest Period or on

 

4

--------------------------------------------------------------------------------


 

such earlier date as required by law, all without further demand, presentment,
protest or notice of any kind, all of which are hereby waived by the Borrower.

 

(D)                               LIBOR Indemnity.  If any Regulatory Change, or
compliance by the Bank or any Person controlling the Bank with any request or
directive of any governmental authority, central bank or comparable agency
(whether or not having the force of law) shall (a) impose, modify or deem
applicable any assessment, reserve, special deposit or similar requirement
against assets held by, or deposits in or for the account of or loans by, or any
other acquisition of funds or disbursements by, the Bank; (b) subject the Bank
or any LIBOR Loan to any tax, duty, charge, stamp tax or fee or change the basis
of taxation of payments to the Bank of principal or interest due from the
Borrower to the Bank hereunder (other than a change in the taxation of the
overall net income of the Bank); or (c) impose on the Bank any other condition
regarding such LIBOR Loan or the Bank’s funding thereof, and the Bank shall
determine (which determination shall be conclusive, absent manifest error) that
the result of the foregoing is to increase the cost to, or to impose a cost on,
the Bank or such controlling Person of making or maintaining such LIBOR Loan or
to reduce the amount of principal or interest received by the Bank hereunder,
then the Borrower shall pay to the Bank or such controlling Person, on demand,
such additional amounts as the Bank shall, from time to time, determine are
sufficient to compensate and indemnify the Bank for such increased cost or
reduced amount.

 

(E)                                 Interest Periods.  The first Interest Period
for the LIBOR Loan shall commence on October 31, 2005.  The final Interest
Period must be such that its expiration occurs on or before the Revolving Credit
Loan Maturity Date.

 

(F)                                 Renewal.  Each LIBOR Loan shall
automatically renew for the Interest Period, at the then current LIBOR Rate
unless the Borrower, pursuant to a subsequent notice received by the Bank, shall
convert all or a portion of such LIBOR Loan to a Prime Loan.  Each Interest
Period occurring after the initial Interest Period with respect to any LIBOR
Loan shall commence on the same day of each applicable month as the first day of
the initial Interest Period.  Whenever the last day of any Interest Period with
respect to any LIBOR Loan would otherwise occur on a day other than a Business
Day, the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day.  Whenever an Interest Period with respect to any LIBOR
Loan would otherwise end on a day of a month for which there is no numerically
corresponding day in the calendar month, such Interest Period shall end on the
last day of such calendar month, unless such day is not a Business Day, in which
event such Interest Period shall be extended to end on the next Business Day. 
Upon receipt by the Bank of such subsequent notice, the Borrower may, subject to
the terms and conditions of this Agreement, elect, as of the last day of the
applicable Interest Period, to continue any LIBOR Loan having an Interest Period
expiring on such day for a new Interest Period, or to convert any such LIBOR
Loan to a Prime Loan.  Such notice shall, in the case of a conversion to a Prime
Loan, be given before 11:00 a.m., Chicago time, on the proposed date of such
conversion, specifying: (i) the proposed date of conversion; (ii) the aggregate
amount of Loans to be converted; and (iii) the type of Loans resulting from the
proposed conversion.   The Borrower may not elect a LIBOR Rate, and an Interest
Period for a LIBOR Loan shall not automatically renew, with respect to any
principal amount which is scheduled to be repaid before the last day of the
applicable Interest Period, and any such amounts shall bear interest at the
Prime Rate, until repaid.

 

5

--------------------------------------------------------------------------------


 

Section 6.                                            The Pledge Agreement
delivered pursuant to Section 3.01(E) of the Loan Agreement to secure the Cash
Account is hereby cancelled and terminated.

 

Section 7.                                            Article VIII, Financial
Covenants, is hereby amended by adding a subsection (C) as follows:

 

(C)                                Current Assets.  As of the end of each of its
fiscal quarters the Borrower shall maintain current assets of at least Five
Million and 00/100 Dollars ($5,000,000.00).

 

Section 8.                                            Section 9.03 of
Article IX, Event of Default, is hereby amended and restated in its entirety as
follows:

 

9.03                           In exercising its right to sell, lease or
otherwise dispose of the Collateral, the Bank may sell, lease or otherwise
dispose of all or any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale or sales, with
such notice as may be required by law, in lots or in bulk, all as the Bank, in
its sole discretion, may deem advisable; such sales may be adjourned from time
to time with or without notice.  The Bank shall have the right to conduct such
sales on the Borrower’s premises or elsewhere and shall have the right to use
the Borrower’s premises without charge for such sales for such time or times as
the Bank may see fit.  The Bank is hereby granted a license or other right to
use, without charge, the Borrower’s labels, patents, copyrights, rights of use
of any name, trade secrets, tradenames, trademarks, service marks and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in advertising for sale and selling any Collateral and the
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Bank’s benefit.  The Bank shall have the right to sell, lease or otherwise
dispose of the Collateral, or any part thereof, for cash, credit or any
combination thereof, and the Bank may purchase all or any part of the Collateral
at public or, if permitted by law, private sale and, in lieu of actual payment
of such purchase price, may set off the amount of such price against the
Borrower’s Obligations.  The proceeds realized from the sale of any Collateral
shall be applied first to the costs, expenses and attorneys’ fees and expenses
incurred by the Bank for collection and for acquisition, completion, protection,
removal, storage, sale and delivery of the Collateral; second to interest due
upon any of the Borrower’s Obligations; and third to the principal of the
Borrower’s Obligations.  If any deficiency shall arise, the Borrower shall
remain liable to the Bank therefor; provided, however, while applying the
proceeds from the sale of Collateral to interest due upon the Borrower’s
obligations the Bank shall have the sole discretion to decide whether to apply
such proceeds first to interest due and payable on the LIBOR Loans or to
interest due and payable on the Prime Loans.

 

Section 9.                                            Borrower restates and
reaffirms each and every representation, warranty, covenant and agreement
contained in the Loan Agreement, as amended, as fully and with the same effect
as if such representations, warranties, covenants, and agreements were set forth
in this Amendment.

 

6

--------------------------------------------------------------------------------


 

Section 10.                                      General Provisions:

 

a.                                       This Amendment shall be incorporated
into and made a part of the Loan Agreement, as amended from time to time, and
all other related loan documents executed by Borrower.

 

b.                                      All capitalized terms not defined in
this Amendment shall have the meanings ascribed to them in the Loan Agreement,
as amended from time to time.

 

c.                                       Borrower hereby agrees to execute and
deliver, or cause to be executed and delivered, to the Bank: (i) the Amended and
Restated Revolving Credit Note, and (ii)  such additional documentation as the
Bank shall require in order to evidence or effectuate the transactions
contemplated hereby or in order to update information and undertakings
heretofore given to the Bank by or on behalf of Borrower.

 

d.                                      This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Illinois,
without giving effect to any choice of law provisions.

 

e.                                       This Amendment shall inure to the
benefit of the Bank’s successors and assigns, and shall be binding upon the
successors and assigns of Borrower.

[Signature Page to Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

 

BORROWER:

 

 

 

 

 

EBIX, INC.,

 

 

A DELAWARE CORPORATION,

 

 

F/K/A EBIX.COM, INC.

 

 

 

 

 

By:

  /s/ Richard J. Baum

 

 

 

Print Name:

  Richard J. Baum

 

 

 

Title:

  CFO

 

 

 

 

 

 

BANK:

 

 

 

 

 

LaSALLE BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

8

--------------------------------------------------------------------------------